*678Territory of Michigan, supreme court, of the term of September, IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED AND TWENTY TWO.
In the case of Samuel Hanna against John P Hedges, William Suttenfield, and Joseph Barrow. In Attachment. On Motion of Hunt & Larned Attor-nies to Plaintiff, that Auditors be appointed, to audit, and adjust, the demands of the Plaintiff, and to audit, and adjust, the demands of such creditors, as shall present their claims, against said Defendants, to said Auditors, in conformity to the Statute.
It is ordered by the Court, that William W Petit, George M°Dougall, and James McCloskey, be, and they are hereby appointed Auditors, whose duty it shall be, or any two of them, to ascertain the sum due to the Plaintiff, and each of the Creditors aforesaid, and to make their report thereof in writing, under their hands, to the next Term of the Supreme Court aforesaid, to be holden at Detroit on the third Monday of September next. In Testimony whereof I have hereunto set my hand and the Seal of the Supreme Court of the Territory of Michigan this Eight day of July in the Year of our Lord one thousand eight hundred and Twenty three.
Jeremiah Y R Ten Eyck
Dy Clerk